Citation Nr: 0707733	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  03-20 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 60 percent 
for coronary arteriosclerotic heart disease, status post 
myocardial infarction.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to 
July 1989.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In the February 2007 written brief presentation, the 
veteran's representative asked the Board to consider the 
veteran's claim for total disability based on individual 
unemployability (TDIU).  The veteran's TDIU claim was denied 
in a September 2005 rating decision.  Since the veteran 
failed to file a notice of disagreement within one year after 
notice of that determination, that rating decision is final.  
38 C.F.R. § 20.302(a) (2006).  The only issue before the 
Board in this appeal is the claim for an increased rating for 
the veteran's coronary arteriosclerotic heart disease.  To 
the extent the veteran is seeking to reopen his TDIU claim, 
the matter is referred to the RO for appropriate action.  


REMAND

In March 2005, the RO increased the veteran's disability 
rating for his heart disease using the criteria of Diagnostic 
Code 7005.  See 38 C.F.R. § 4.104 (2006).  Since the RO did 
not assign the maximum disability rating possible, the appeal 
for a higher evaluation remains before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).  

The diagnoses listed for a VA outpatient visit on January 20, 
2005 include congestive heart failure, unspecified, but the 
treatment notes from the corresponding office visit are not 
of record.  Similarly, the record contains September 2004 and 
March 2005 VA transesophageal echocardiogram reports, but no 
corresponding treatment notes.  Otherwise, the most recent 
medical treatment records in the claims file are from 
January 2003.  At that time, the veteran denied that his 
heart condition affected his part time jobs.  But since then, 
he has stopped working, explaining that he experiences 
dizziness when doing repetitive lifting or pushing.  

VA has a duty to assist a claimant in obtaining evidence to 
substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  And VA medical treatment records are deemed 
to be within the control of VA and should have been included 
in the record, as they may be determinative of the claim.  
Therefore a remand is necessary for the purpose of obtaining 
the veteran's medical records from January 2003 forward.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the veteran must be scheduled for another 
physical examination to determine the current condition of 
his disability.  The veteran is hereby notified that it is 
the veteran's responsibility to report for the examination 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.   

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action:

1. Obtain records of VA treatment for the 
veteran's cardiovascular disease from 
January 2003 forward.  Associate any 
evidence obtained with the claims folder. 

2.  Thereafter, schedule the veteran for 
an appropriate examination to determine 
the current level of disability due to the 
service-connected coronary 
arteriosclerotic heart disease, status 
post myocardial infarction.  The claims 
file must be made available to the 
examiner and the examiner's report should 
indicate that it was reviewed.  All 
necessary tests should be given and any 
results from such tests should be 
addressed in the examiner's report.  

3.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
veteran a supplemental statement of the 
case.  After the veteran has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2006), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




